Title: To Benjamin Franklin from Bethia Alexander, 3 July 1782
From: Alexander, Bethia
To: Franklin, Benjamin


St: Germain Ce 3 Juillet [1782]
Je vois bien, mon cher Docteur, qu’il faut renoncer a notre partie de Marly, ou plutôt y substituer un diner chez vous—ce n’etoit pas un beau Jardin que nous desirions voir mais nos amis et Je m’imagine que nous les trouverons tous réunis a Passy— tout ce qui me chagrine c’est que mon Pere à votre priere et à celle de Mad: Helvetius avoit engagé ses deux amis ici Messrs: de Breuil et Pechmeja d’etre de notre partie et à moins que vous ne les engagiez a nous accompagner chez vous ils auront quelques droits de croire que nous nous sommes moqués d’eux— Nous aurons prie sur nous mes Soeurs et moi de les en prier sans vous en parler bien sure de notre pardon si nous n’avions été certain que ne pouvons [pouvant] pas dire que c’etoit de votre part on nous auroit refusé; tout ira bien pourvu que vous m’ecriviez de faire mes efforts pour vous les amener; ils seront enchantés d’aller [chez] vous dès l’instant qu’ils croiront ne vous pas etre importun.— J’ai eu bien envie de lire à la Dame aux cheminées votre reponse à ses questions, mais cette Dame n’entendes pas raillerie, elle se croiroit offensée et Je me serois fait une querelle pour la vie. Repondez donc Je vous prie à ces demandes.
Adieu mon cher Docteur— J’ai envie de vous assurer que Je vous aime tendrement mais il me semble que J’aurois encore plus du plaisir a vous le dire que de vous l’ecrire. Je l’aisse donc toutes ces protestations au Jour ou Je pourrois vous assurer de mes Sentimens et vous embrasser toute à mon aise.
Votre
B: Alexander

Repondez moi toute de suite Je vous prie et fixé si cela se peut le Jour ou nous irons chez nous [vous]— Je voudrois bien que ce fût Lundy.

 
Addressed: A Monsieur / Monsieur Franklin / A Passy / prés / Paris
Endorsed: Miss Alexander
